DETAILED ACTION
Disposition of Claims
Claims 1-19 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20220233657A1, Published 07/28/2022.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of implied phrases (See e.g. “The present disclosure provides…”).  Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claim 1 is objected to because of the following informalities:  the definition of the abbreviation “MERS-CoV” is not provided.  For clarity, it is requested that the first recitation of an abbreviation within a claim set be preceded by its full-length name (i.e. … Middle East Respiratory Syndrome Coronavirus (MERS-CoV)...).
Appropriate correction is required.

Claims 4-19 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). See also MPEP § 2164.01(a) and § 2164.04. Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
Nature of the invention/Breadth of the claims.  The claims are drawn to methods of treating Middle East Respiratory Syndrome Coronavirus (MERS-CoV) infections in a patient, and methods of reducing the risk or severity of infection by MERS-CoV, through administration of an effective amount of a composition which comprises administration of any agent having sialidase activity.  Any “agent” which has “sialidase activity” can therefore be interpreted as any small molecule, drug, protein, or pathogen which may comprise sialidase activity.  As noted, this includes pathogens, such as influenza, whose neuraminidase (NA) protein possesses sialidase activity (See e.g. abstract of Hughes MT, et. al. J Virol. 2000 Jun;74(11):5206-12; CITED ART OF RECORD.)
State of the prior art/Predictability of the art.  With respect to the breadth of the claims, it would not be reasonable for one of skill in the prior art to treat a MERS CoV infection with a pathogenic agent, such as influenza virus, that comprises sialidase activity.  It is highly suggested the claims be amended to clearly read upon agents with sialidase activity that do not include live, active pathogens such as influenza virus.
The prior art teaches the use of drugs with sialidase activity, such as DAS181, to treat bacterial and viral infections.  DAS181 is a fusion protein comprising SEQ ID NOs: 13 and 14 of the instant invention, and is a fusion protein of the heparin binding domain of human amphiregulin and the catalytic domain of Actinomyces Viscosus.  DAS181 was shown to have antiviral activity, especially antiviral activity against respiratory pathogens, such as influenza, parainfluenza, H. influenzae, and S. pneumonia (See e.g. Fang et. al. [US 2011/0182875 A1, Pub. 07/28/2011, CITED ART OF RECORD, hereafter “Fang”], Nicholls et. al. [Nicholls JM, et. al. Antiviral Res. 2013 Jun;98(3):401-9. Epub 2013 Apr 17; CITED ART OF RECORD; hereafter “Nicholls”]).  Fang and Nicholls note that DAS181 may work for any respiratory pathogen, such as coronoaviruses, which utilize sialic acid for attachment to the respiratory epithelium (See e.g. Nicholls at p. 405, left col., ¶2; also Sect. 2.2.3; and Fang at ¶[0101][0107][0138][0141][0228]).  Clinical and pre-clinical studies were performed with DAS181 and its therapeutic effect on influenza virus infections (Sect. 5.2-5.3 of Nicholls.)  The art has also shown that treatment with sialidase inhibitory compounds has little effect on MERS CoV infection, as a patient treated with oseltamivir, a sialidase inhibitor, did not respond to the treatment and died from her MERS CoV infection (See e.g. “Case 1” of Al-Tawfiq JA, et. al. Int J Infect Dis. 2014 Mar;20:42-6. Epub 2014 Jan 6; CITED ART OF RECORD.)
Working examples.  The only data provided was performed with a peptide that comprised both SEQ ID NO:13 and SEQ ID NO:14.  The specification in Example 2 provides a very brief description of lung tissue (it is not clear as to the origin of said tissue) being exposed to 500 U/mL of DAS181 2 hours prior to exposure to an unknown amount of MERS-CoV.  Figure 1 allegedly shows that the pre-treatment of DAS181 reduced the TCID50 compared to an unknown mock treatment for at least 48 hrs after exposure.  By 72 hours, there was no difference between the “mock” treated cells and the DAS181-treated cells.  
No data was provided to show in vitro that treatment of infected cells with DAS181 or any other polypeptide comprising or consisting of SEQ ID NO:13 or 14 after infection had any effect on viral replication, packaging, and/or dissemination.  No other agents with sialidase activity appear to have been tested.  No data was provided to show any in vivo clinical relevance of any agent with sialidase activity against MERS CoV.  It was not clear that DAS181 or any other agent with sialidase activity administered in any host could treat active infections, alleviate symptoms of active infections, prevent symptoms from infection, decrease the severity of symptoms, or reduce the risk of acquiring infection from MERS CoV.  No animal studies were performed, nor were human clinical studies performed.  It is not clear as to the amount needed to be an “effective amount” to achieve results, and even the very limited results provided by the specification show that the pre-treatment of cells with DAS181 has a minimal, time-sensitive effect on viral replication.  
Guidance in the specification. The specification provides guidance towards pre-treating isolated cells with DAS181 to inhibit MERS CoV replication.
Amount of experimentation necessary.  Additional research is required in order to determine how effective any agent with sialidase activity would be in treating MERS CoV infection and in reducing the risk or severity of symptoms of MERS CoV infection.  
For the reasons discussed above, it would require undue experimentation for one skilled in the art to use the claimed methods.  


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the patient" in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648